DETAILED ACTION
	Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
It appears that the US reference - US 2018/363817 A1 – should be cited as US 2018/0363817, so the citation in the IDS filed 27 April 2022 has been marked as not considered, but the correct citation is cited in the attached Notice of References Cited (PTO-892).
Claim Objections
Claims 1, 5, and 7-9 are objected to because of the following informalities:  
In claim 1, line 4, “the duct” should be amended to clarify that it refers to the duct forming the connector rather than the ducts to which the connector is connected (like in claim 6).
In claim 1, last line, it is suggested that “the ducts” be further distinguished from the duct forming the connector.
In claim 5, last line, “the duct” should be amended to clarify that it refers to the duct forming the connector rather than the ducts to which the connector is connected (like in claim 6).
In claim 7, line 2, “the duct” should be amended to clarify that it refers to the duct forming the connector rather than the ducts to which the connector is connected (like in claim 6).
In claim 8, last line, “the duct” should be amended to clarify that it refers to the duct forming the connector rather than the ducts to which the connector is connected (like in claim 6).
In claim 9, line 2, it appears that “one of ends of each” should be changed to --one of the ends of each--.
In claim 9, line 3, it is suggested that “the ducts” be further distinguished from the duct forming the connector.
In claim 9, last line, it is suggested that “the ducts” be further distinguished from the duct forming the connector.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tripoli et al. (US 3,204,919).
Regarding claim 1, Tripoli discloses in Figs. 1-8 a fluidic connector to connect two ducts (comprising the inherent conduits in fluid communication with the upstream and downstream ends of the flow passage 25 in the fluidic connector), the fluid connector comprising at least one elastic material (comprising either of the two diaphragms 26 making up the split sleeve 24, or the diaphragms 26 together because they are of the same material), and comprising a multi-lobed duct (wherein the lobes are formed by the two projections 32, closest to the pressing member 39) surrounded by an adjustable clamping collar (comprising the pressing member 39 and the surrounding housing 11 for the overall assembly) which, when tightened (by moving the pressing members 39 toward each other to reduce the cross sectional area between the pressing members 39), serves to deform it to reduce an internal space of the duct and to change a rate of flow in the connector when it is connected to the ducts.  
Regarding claim 2, Tripoli discloses in Figs. 1-8 that the fluidic connector is made of elastomer (because the diaphragms are disclosed in col. 3, lines 36-42 as being capable of being made “of almost any suitable flexible material, including rubber,” which is understood as being an elastomer).  
Regarding claim 5, Tripoli discloses in Figs. 1-8 that the fluidic connector according comprises two shoulder-forming projections (comprising the two projections 32 furthers from the pressing members 39) that project outwards therefrom on either side of the duct.  
Regarding claim 6, Tripoli discloses in Figs. 1-8 that the projections are formed by a widening then a reduction of a perimeter of the duct forming the connector.  
Regarding claim 8, Tripoli discloses in Figs. 1-8 that the projections form a bellows to facilitate radial constriction of an interposed portion of the duct.  
Regarding claim 9, Tripoli discloses in Figs. 1-8 a fluidic assembly comprising two ducts (comprising the inherent conduits in fluid communication with the upstream and downstream ends of the flow passage 25 in the fluidic connector) and a fluidic connector according to claim 1 (as discussed in the rejection of claim 1 above), wherein each end of the connector is connected to one of ends of each of the ducts (inherently because the mounting flanges 16, 19 mount the connector to the adjacent structures comprising the ducts in fluid communication with the duct of the connector), wherein clamping of the collar makes it possible to regulate the rate of flow in the ducts.  
Claims 1, 5, 7 (alternatively: 1 and 5) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabelgaard (US 8,585,006).
Regarding claim 1, Gabelgaard discloses in Figs. 1-6 a fluidic connector to connect two ducts 2, the fluid connector comprising at least one elastic material 3, and comprising a multi-lobed duct (because the sleeve 3 has the bumps at transition zones 12a, 12b and/or folds 9a, 9b formed in the sleeve, col. 4, lines 42-43) surrounded by an adjustable clamping collar (comprising the surrounding housing for the overall assembly including the pressing members 5, 6) which, when tightened (i.e. moving the pressing members 5, 6 toward each other to reduce the cross sectional area between the pressing members 5, 6), serves to deform it to reduce an internal space of the duct 3 and to change a rate of flow in the connector when it is connected to the ducts 2. 
Regarding claim 5, Gabelgaard discloses in Figs. 1-6 that there are two shoulder-forming projections 9a, 9b (wherein the bumps at transition zones 12a, 12b form the lobes of the duct 3 of the connector) that project outwards therefrom on either side of the duct 3.
Regarding claim 7, Gabelgaard discloses in Figs. 1-6 that between the projections 9a, 9b, the duct 3 is in a shape of a multi-lobed ring (because the duct 3 is annular with lobes formed at the transition zones 12a, 12b).
Claims 1 and 9-10 (alternatively: 1 and 9) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard (US 3,982,722).
Regarding claim 1, Bernard discloses in Figs. 1-3 a fluidic connector to connect two ducts 20, 22, the fluid connector comprising at least one elastic material 28, and comprising a multi-lobed duct (because the tube 28 has the bumps around retaining rings 38, 40, at least in its assembled state) surrounded by an adjustable clamping collar (comprising the surrounding housing for the overall assembly including the magnetic field producing coil assemblies 42, 66, 68 and the movable magnetizable material that selectively constricts the tube 28 by actuation of the primary coil assembly 42, as shown in Fig. 3) which, when tightened (by moving the magnetizable materials by actuation of the primary coil assembly 42, as shown in Fig. 3), serves to deform it to reduce an internal space of the duct and to change a rate of flow in the connector when it is connected to the ducts 20, 22.  
Regarding claim 9, Bernard discloses in Figs. 1-3 a fluidic assembly comprising two ducts 20, 22 and a fluidic connector according to claim 1 (as previously discussed in the rejection of claim 1 above), wherein each end of the connector is connected to one of ends of each of the ducts 20, 22, wherein clamping of the collar makes it possible to regulate the rate of flow in the ducts 20, 22 (Fig. 3).
Regarding claim 10, Bernard discloses in Figs. 1-3 an air conditioning system (abstract) comprising a fluidic assembly according to claim 9 (as discussed above in the rejection of claim 9 above).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 (alternatively) is rejected under 35 U.S.C. 103 as being unpatentable over Babish et al. (US 4,293,031) in view of Mauch (US 3,508,587).
Regarding claim 1, Babish discloses in Figs. 12-13 a fluidic connector to connect two ducts 124, 127, the fluid connector comprising at least one elastic material (comprising the material of the elastic duct 130 and/or clamps 131, 132), and comprising a duct 130 surrounded by an adjustable clamping member 140 which, when tightened (by moving the pressing members toward each other to reduce the cross sectional area between the pressing members), serves to deform it to reduce an internal space of the duct 130 and to change a rate of flow in the connector when it is connected to the ducts 124, 127. 
Babish lacks teaching that the duct is multi-lobed and that the clamping member is a clamping collar.
With regard to the multi-lobed duct, Mauch teaches in Figs. 3a-3c a multi-lobed duct 30 with lobs 31.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the duct disclosed by Babish to be multi-lobed with lobes that allow the duct to be repeatedly flattened and returned to its annular form without deterioration, as Mauch teaches (abstract). 
With regard to the clamping collar, Babish discloses that the clamping member 140 is a “clamp” and discloses “clamps” 131, 132 that are clamping collars.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use as the clamping member 140 in Babish a clamping collar like the clamping collars 131, 132 in Babish because Babish calls all of the structures “clamps,” one having ordinary skill in the art would recognize that the clamping collars disclosed by Babish could function as the clamping member 140, and it would make the assembly as simple as possible by using the same type of clamping collars for all of the three clamps.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Babish in view of Mauch, as applied to claim 1 above, and further in view of Cheris (US 3,162,921).
Regarding claims 3-4, Babish teaches clamping collars, as previously discussed, but is silent with regard to the adjusting structure of the clamping collar, including whether the collar has markings.  Cheris teaches in Figs. 1-6 a clamping collar 1 that comprises markings 27 in the form of threads 27 that are engaged by a take-up screw 16 on the collar 1 to adjust the width of the collar 1.  The markings 27 inherently also serve for estimating a degree of clamping because they comprise visible lines 27 on a band of the collar 1.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the clamping collar in the combination of Babish and Mauch to be structured like the clamping collar taught by Cheris, including threads on the band of the collar that interact with a screw on the collar to adjust the width of the collar, because Babish is silent with regard the structure of the clamping collars.  The threads inherently are visible lines/markings on the band of the collar that inherently serve as markings for estimating the degree of clamping.
Claims 10-11 (alternatively: 10) are rejected under 35 U.S.C. 103 as being unpatentable over Kinsell et al. (US 4,018,060) in view of Bernard.
Regarding claims 10-11, Kinsell discloses in Figs. 1-5 an air craft comprising an air conditioning system comprising a fluidic assembly, but lacks teaching that the fluidic assembly is the fluidic assembly according to claim 9.
Bernard teaches in Figs. 1-3 a fluid assembly according to claim 9 (as discussed in the rejection of claim 9 above in view of Bernard), wherein the fluidic assembly controls the flow of air through ducts similar to the throttle valves 22, 24 disclosed by Kinsell.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the throttle valves disclosed by Kinsell to comprise the fluidic assembly taught by Bernard, because Kinsell is silent with regard to the specific structures of the throttle valve and the structure taught by Bernard provides the throttle function needed in Kinsell.  Furthermore, Bernard teaches in col. 2, lines 40-55 that the throttling assembly taught is versatile, durable, and reliable for varying flow restriction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753